[Cite as State v. Hawkins, 2022-Ohio-2957.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                Plaintiff-Appellant,                :
                                                              No. 111127
                v.                                  :

MIGUEL L. HAWKINS,                                  :

                Defendant-Appellee.                 :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED AND REMANDED
                RELEASED AND JOURNALIZED: August 25, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-20-654239-A


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Daniel Van, Assistant Prosecuting
                Attorney, for appellant.

                Cullen Sweeney, Cuyahoga County Public Defender, and
                Johnathan     Sidney, Assistant Public Defender,
                for appellee.

EMANUELLA D. GROVES, J.:

                Plaintiff-appellant state of Ohio appeals the trial court’s imposition of

a definite sentence in this case contrary to S.B. 201, the Reagan Tokes Law. For the
reasons that follow, the judgment of the trial court is reversed and the matter is

remanded for resentencing.

             On December 2, 2020, defendant-appellee Miguel L. Hawkins

(“Hawkins”) was indicted for trafficking cocaine in an amount that exceeds 20

grams but is less than 27 grams, a felony of the second degree; possession of drugs,

cocaine greater than 20 grams but less than 27 grams, a felony of the second degree;

possession of drugs, methamphetamine as a felony of the fifth degree; and

possession of criminal tools, a felony of the fifth degree. All counts included

forfeiture specifications for a cell phone and money associated with the case.

             On October 13, 2021, Hawkins entered a guilty plea to the felony two

drug possession charge with the forfeiture specifications. The state dismissed the

remaining charges. Hawkins was sentenced on November 15, 2021. The trial court’s

sentencing entry noted, “The court determines that the indefinite minimum

sentencing provisions of SB201 are unconstitutional. State objects. Court overrules

State objections.”   The trial court then sentenced Hawkins to four years of

imprisionment, mandatory time.

             The state now appeals assigning this sole assignment of error for our

review.

                              Assignment of Error

      The trial court plainly erred when it found S.B. 201 to be
      unconstitutional and did not impose an indefinite sentence pursuant to
      S.B. 201.
             The state argues that the trial court’s sentence must be reversed

because it is contrary to law. R.C. 2953.08(B)(2) gives prosecutors the right to

appeal a felony sentence as a matter of right when that sentence is contrary to law.

State v. McCarver, 8th Dist. Cuyahoga No. 110327, 2022-Ohio-813, ¶ 4.

             Hawkins disagrees, arguing that the trial court was correct in finding

that the Reagan Tokes Law is unconstitutional. Hawkins argues that the law violates

the right to trial by jury, violates the separation-of-powers doctrine, and violates due

process. However, this court has already addressed these challenges to the Reagan

Tokes Law.

             A majority of this court, sitting en banc, found the Reagan Tokes Law

to be constitutional. State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th Dist.).

Accordingly, the state’s sole assignment of error is sustained.

             Judgment reversed and remanded for resentencing.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. Case remanded to the

trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


                       ___
EMANUELLA D. GROVES, JUDGE

LISA B. FORBES, P.J., and
EILEEN T. GALLAGHER, J., CONCUR

N.B. Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B.
Forbes (dissenting) and Judge Anita Laster Mays (concurring in part and
dissenting in part) in Delvallie and would have found the Reagan Tokes Law
unconstitutional.

Judge Lisa B. Forbes is constrained to apply Delvallie. For a full explanation,
see State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th Dist.) (Forbes, J.,
dissenting).

Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in Delvallie
and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes Law are
unconstitutional.